Back to Form 8-K Exhibit 10.2 MEDICAID ADVANTAGE PLUS (MAP) MODEL CONTRACT MISCELLANEOUS/CONSULTANT SERVICES (Non-Competitive Award) STATE AGENCY (Name and Address): NYS Comptroller's Number: C021887 New York State Department of Health Office of Managed Care Empire State Plaza Corning Tower, Room 2074 Albany, NY 12237 Originating Agency Code: 12000 CONTRACTOR (Name and Address): TYPE OF PROGRAM: WellCare of New York, Inc. 11 West 19th Street New York, New York 10011 Medicaid Advantage Plus CHARITIES REGISTRATION NUMBER: CONTRACT TERM: N/A FROM: July 1,2007 FEDERAL TAX IDENTIFICATION NUMBER: TO: December 31, 2009 141676443 MUNICIPALITY NUMBER (if applicable): FUNDING AMOUNT FOR CONTRACT TERM: Based on approved capitation rates N/A STATUS: THIS CONTRACT IS RENEWABLE FOR TWO ADDITIONAL ONE YEAR PERIODS SUBJECT TO THE APPROVAL OF THE NYS DEPARTMENT OF HEALTH, THE DEPARTMENT OF HEALTH AND HUMAN SERVICES AND THE OFFICE OF THE STATE COMPTROLLER. CONTRACTOR IS [ ] IS NOT [X] A SECTARIAN ENTITY CONTRACTOR IS [ ]IS NOT [X] A NOT-FOR-PROFIT ORGANIZATION CONTRACTOR IS [X]IS NOT [ ] ANY STATE BUSINESS ENTERPRISE Medicaid Advantage Plus Contract 2007 IN WITNESS THEREOF, the parties hereto have executed or approved this AGREEMENT as of the dates appearing under their signatures. CONTRACTOR SIGNATURE STATE AGENCY SIGNATURE By:/s/Todd S. Farha /s/ Kathleen Shure Title: President & CEO Title: Director, Division of Managed Care and Program Evaluation, Office of Health Insurance Programs Date: 5/31/2007 Date: 6/27/07 State Agency Certification: In addition to the acceptance of this contract, I also certify that original copies of this signature page will be attached to all other exact copies of this contract. STATE OF FLORIDA County of Hillsborough On the 31 Day of May, 2007, before me personally appeared Todd S. Fahra to me known, who being by me duly sworn, did depose and say that he/she resides at Tampa, Florida that he is the President& CEO of WellCare of New York, Inc. the corporation described herein which executed the foregoing instrument; and that he/she signed his/her name thereto by order of the board of directors of said corporations. Notary Medicaid Advantage Plus Contract 2007 Table of Contents for Medicaid Advantage Plus Model Contract Recitals Section 1 Definitions Section 2. Agreement Term, Amendments, Extensions, and General Contract Administration Provisions 2.1Term 2.2Amendments 2.3Approvals 2.4Entire Agreement 2.5Renegotiation 2.6Assignment and Subcontracting 2.7Termination a.SDOH Initiated Termination b.Contractor and SDOH Initiated Termination c.Contractor Initiated Termination d.Termination Due to Loss of Funding 2.8Enrollee Transition Plan 2.9Agreement Close-Out Procedures 2.10Rights and Remedies 2.11Notices 2.12Severability Section 3. Compensation 3.1Capitation Payments 3.2Modification of Rates During Contract Period 3.3Rate Setting Methodology 3.4Payment of Capitation 3.5Denial of Capitation Payments 3.6SDOH Right to Recover Premiums 3.7Third Party Health Insurance Determination 3.8Contractor Financial Liability 3.9Spenddown and Net Available Monthly Income (NAMI) Section 4. Service Area Section 5. Eligibility For Enrollment in Medicaid Advantage Plus 5.1Eligibility to Enroll in Medicaid Advantage Plus 5.2Not Eligible to Enroll in the Medicaid Advantage Plus Program 5.3Change in Eligibility Status Section 6. Enrollment 6.1Enrollment Requirements 6.2Equality of Access to Enrollment Medicaid Advantage Plus Contract 2007 TABLE OF CONTENTS - iii - 6.3Enrollment Decisions 6.4Prohibition Against Conditions on Enrollment 6.5 Effective Date of Enrollment 6.6Contractor Liability 6.7Roster 6.8Automatic Re-Enrollment 6.9Failure to Enroll in Contractor's Medicare Advantage Product 6.10Spenddown and Net Available Monthly Income (NAMI) 6.11Enrollment Limits Section 7. RESERVED Section 8. Disenrollment 8.1 Disenrollment Requirements 8.2Disenrollment Prohibitions 8.3Disenrollment Requests 8.4Disenrollment Notifications 8.5Contractor's Liability 8.6Contractor Referrals to Alternative Services 8.7Enrollee Initiated Disenrollment 8.8Contractor Initiated Disenrollment 8.9LDSS Initiated Disenrollment Section 9. RESERVED Section 10. Benefit Package, Covered and Non-Covered Services 10.1Contractor Responsibilities 10.2SDOH Responsibilities 10.3Benefit Package and Non-Covered Services Descriptions 10.4Adult Protective Services 10.5Court-Ordered Services 10.6Family Planning and Reproductive Health Services 10.7 Emergency and Post Stabilization Care Services 10.8 Medicaid Utilization Thresholds (MUTS) 10.9Services for Which Enrollees Can Self-Refer 10.10Prevention and Treatment of Sexually Transmitted Diseases 10.11Enrollee Needs Relating to HIV 10.12Persons Requiring Chemical Dependence Services 10.13Care Management 10.14 Urgently Needed Services 10.15Coordination of Services Section 11. Marketing 11.1 Marketing Requirements Medicaid Advantage Plus Contract 2007 TABLE OF CONTENTS - iv- Section 12. Member Services 12.1General Functions 12.2Translation and Oral Interpretation 12.3Communicating with the Visually, Hearing and Cognitively Impaired Section 13. Enrollee Notification 13.1General Requirements 13.2Enrollment Agreement/Attestation 13.3Member ID Cards 13.4Enrollee Rights Section 14. Organization Determinations, Actions, and Grievance System 14.1
